Citation Nr: 1543271	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from November 1974 to September 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by the RO.  

In December 2014, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with VBMS.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, at the December 2014 hearing, the Veteran referenced outstanding private treatment records for his hypertension from physicians in Oregon and Nebraska.  See hearing testimony at pages 6-9.  However, these private records are not present in the file.  In this regard, VA is required to make reasonable efforts to obtain all relevant records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should contact the Veteran and ask that he complete and return the necessary authorizations for VA to obtain these private treatment records or any other records requiring authorization.  

Second, a remand is required to attempt to obtain possible outstanding VA treatment records from the VA healthcare system in Shreveport, Louisiana.  The Veteran's spouse testified at the December 2014 hearing that the Veteran was treated for heart and blood pressure problems in the VA system in Shreveport, Louisiana.  See hearing testimony at page 7.  If these records exist, they should be secured on remand.  

The Board notes the Veteran's testimony regarding alleged sick call treatment during service at Mare Island, Vallejo, California, for elevated blood pressure readings in 1975.  See hearing testimony at pages 2-3.  However, the Board finds that no further development is required as service treatment records from the Naval Branch Dispensary in Mare Island, Vallejo, California, dated in 1974 and 1975 are already present in the VBMS folder.  It is noted these records do not reveal any elevated blood pressure readings.  

With regard to the Veteran's ionizing radiation exposure, service treatment records and a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) confirm that the Veteran was in fact exposed to ionizing radiation as part of his nuclear power mechanic duties aboard the USS Enterprise and at the Nuclear Power Training Unit (NPTU) in Idaho.  This fact is not in dispute.  However, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in the present case at this juncture.  That is, there is no evidence or allegation that the Veteran has been diagnosed with any of the presumptive diseases listed under 38 C.F.R. § 3.309(d).  In addition, hypertension is not listed as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  Additionally, although 38 C.F.R. § 3.311(b)(4) states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2), such as the Veteran's hypertension, VA shall nevertheless develop the claim under the provisions of section 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease, the Veteran has submitted no such evidence.  Thus, under 38 C.F.R. § 3.311(a) and (c), neither a dose assessment from the Department of Defense, nor a medical opinion from the Under Secretary for Benefits, nor any further development is warranted.  Regardless, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), or as a radiogenic or similar disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records for the Veteran from the Shreveport, Louisiana VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and ask that he complete and return the necessary authorization for VA to obtain private treatment reports for his hypertension from private physicians in Oregon and Nebraska per his testimony at the December 2014 hearing.  The Veteran must adequately identify the private providers.  He should be asked to provide the full names of the providers who treated him for his hypertension, the specific dates of treatment, and any address or telephone information.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

Also ask the Veteran that he assist, if possible, in obtaining these records by providing these treatment records, himself, if for example he has them in his personal possession.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the consider all of the evidence of record, to include consideration of whether a VA examination should be provided, and readjudicate the hypertension issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




